Citation Nr: 1544532	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim for  service connection for peripheral neuropathy of the lower extremities, and if so whether service connection should is warranted.

2.  Entitlement to an effective date earlier than November 26, 2013, for the grant of service connection for diabetes mellitus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant	



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965 and from June 1966 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request to reopen a previously-denied claim for service connection for peripheral neuropathy of the lower extremities.  Also on appeal is a February 2015 rating decision that granted service connection for diabetes mellitus effective from November 26, 2013.  The Veteran appealed the effective date assigned. 

The February 2015 rating decision reopened the claim for service connection for peripheral neuropathy and adjudicated the merits of the claim.  However, even though the RO reopened the claim and adjudicated on merits, the Board must first determine if claim was properly reopened and only thereafter review the merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized the claim as a "new and material evidence" issue.

The Veteran testified before the RO's Decision Review Officer in September 2014, and in June 2015 he testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  Transcripts of both hearings are of record.

The issues of service connection for peripheral neuropathy of the lower extremities and for an earlier effective date for the grant of service connection for diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  In March 2006 the RO issued a rating decision that denied service connection for peripheral neuropathy of the lower extremities; the Veteran did not file an appeal or submit new and material evidence within the appeal period and that decision is final.  

2.  The evidence received since March 2006 relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the lower extremities.


CONCLUSION OF LAW

New and material evidence has been received, and the previously denied claim for service connection for peripheral neuropathy of the lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's initial claim of entitlement to service connection for a peripheral neuropathy of the lower extremities was denied by way of a rating decision in March 2006, because the evidence did not show peripheral neuropathy in service    or within one year after the last exposure to herbicides.  Before receiving the notice of that decision, the Veteran submitted another claim for service connection for peripheral neuropathy of the lower extremities, along with additional medical evidence.  The RO contacted the Veteran by telephone in April 2006, asking whether he was appealing that issue, attempting to reopen it, or was unaware the claim had been denied when he submitted the new documentation.  The Veteran responded that he had not received the notice letter at the time he submitted the additional claim, and that he was not appealing the decision or trying to reopen the claim.  In any event, the evidence submitted noted current neurological complaints, but did not address the etiology or onset date of such.  A September 2006 rating decision confirmed and continued the March 2006 denial.  The Veteran did not appeal the March 2006 rating decision, and the evidence submitted during the appeal period was cumulative of the evidence previously of record.  As such, it    did not relate to the bases for the prior denial and is not new and material evidence.  As the Veteran did not appeal the March 2006 decision or submit new and material evidence within the one year appeal period, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 
 
Evidence received since the March 2006 denial includes a January 2009 VA examination report in which the examining physician stated it is at least as likely   as not that peripheral neuropathy is secondary to exposure to Agent Orange.  Because this medical opinion addresses an unestablished fact necessary toward showing entitlement to service connection, the evidence is material and reopening of the claim is warranted.  


REMAND

Reopening the claim does not end the inquiry; the claim must now be considered on the merits.  However, the Board finds that additional development is warranted on the peripheral neuropathy issue, and that remand of the effective date issue is also necessary.  

With respect to the appeal for an earlier effective date for the grant of service connection for diabetes mellitus, the Board notes that the grant of service connection for diabetes in the February 2015 rating decision constituted a total grant of the claim for service connection that was on appeal.  An effective date issue constitutes a down-stream element that requires a new notice of disagreement and a Statement of the Case (SOC).  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern a logically down-stream element).  Thus, the RO's inclusion of the earlier effective date issue in the Supplemental Statement of the Case (SSOC), prior to his disagreement with the effective date, was erroneous.  Moreover, pursuant to 38 C.F.R. § 19.31"[i]n no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case."  Additionally, the Board notes that the February 2015 SSOC does not include any laws relevant to effective dates.  Accordingly, remand of the earlier effective date appeal is required for issuance of   an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With respect to the reopened claim for service connection for peripheral neuropathy, the Board finds that an additional medical opinion is necessary.  While there are some medical opinions of record suggesting the Veteran's peripheral neuropathy    of the lower extremities may be due to Agent Orange exposure, such opinions do not provide adequate rationale for the conclusion and/or appear to have been based at least in part on the Veteran's reports of experiencing numbness and tingling   since Vietnam.  However, the Veteran left Vietnam in January 1969 and was not discharged from service until 1982.  Despite receiving treatment in service for other conditions through the years subsequent to January 1969, to include treatment for complaints of upper extremity numbness in concert with a neck injury in service, there was no mention or findings of any lower extremity neurological complaints.  Nor were there any lower extremity neurological complaints in post service records until approximately 2005.  Indeed, in a neurological consultation in October 2005, the Veteran reported the onset of paresthesias in his feet being in 2003.  Thus, the current allegation that such symptoms have been present since service are not consistent with records more contemporaneous to service or the Veteran's own   report to his treating physician, and are of questionable reliability.  See Buchanan   v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Although the 2015 VA examiner, a physician's assistant, addressed the question of secondary service connection for the Veteran's peripheral neuropathy, an opinion concerning direct service connection was not requested or provided at that time.  Accordingly, remand for an additional opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the Veteran on the issue of entitlement to an effective date earlier than November 26, 2013 so that the Veteran may have the opportunity to complete an appeal on this issue (if he      so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.  

2.  Send the claims file to a VA neurologist for review to obtain an opinion concerning the Veteran's peripheral neuropathy claim.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file and the results of the February 2015 VA examination, the neurologist should respond to the following questions.

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's lower extremity peripheral neuropathy is etiologically related to any incident of the Veteran's service, to include Agent Orange exposure therein?  Please explain why or why not.

b. If not related to service, is it at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities was caused by his diabetes mellitus?  Please explain why or why not.

c. If not related to service or caused by his diabetes, is     his lower extremity peripheral neuropathy permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the service connected diabetes?  Please explain why or why not.

d. If his lower extremity peripheral neuropathy is permanently worsened by his diabetes, please attempt to quantify the degree of worsening beyond baseline level that is due to the diabetes.  A rationale for the opinion should be provided. 

3.  After undertaking any additional development deemed necessary, the claim for service connection for peripheral neuropathy of the lower extremities should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

